ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for revocation of probation and a supplementary petition for revocation of probation and for further disciplinary ac*473tion alleging that respondent James M. Burseth has committed professional misconduct warranting public discipline. The Director alleges that Burseth has not maintained abstinence from alcohol as required by the terms of his court-ordered probation, appeared in court with the odor of alcohol on his breath, tested positive for alcohol on November 10, 2004 and had to be replaced as counsel in a murder trial scheduled to begin November 8, 2004 because he was unable to appear in court for jury selection. Respondent also failed to comply with the random urinalysis call-in schedule and made misrepresentations to the Director’s Office and his employer regarding his lack of abstinence in violation of Minn. R. Prof Conduct 3.4(c), 8.1(a)(1) and (2) and 8.4(c) and (d).
Respondent admits his conduct violated the Rules of Lawyers Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an indefinite suspension, with no right to apply for reinstatement until respondent has provided one year of negative non-dilute random urinalysis test results for alcohol and drugs and with no waiver of the reinstatement hearing. The parties further recommend that reinstatement be conditioned upon: (1) payment of costs in the amount of $900 plus interest under Rule 24, RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility portion of the bar examination; and (4) satisfaction of the continuing legal education requirements under Rule 18(e), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent James M. Burseth is indefinitely suspended from the practice of law effective immediately with no right to apply for reinstatement until he has provided one year of negative non-dilute random urinalysis test results for alcohol and drugs. Reinstatement is conditioned upon the agreed-upon conditions set forth above. Respondent shall pay $900 in costs plus interest under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson Associate Justice